United States Court of App.eals
                    FOR THE EIGHTH CIRCUIT
                          ___________

                         No. 97-1080
                         ___________

Mamie Mullins,             *
                           *
         Appellant,        *
                           *
    v.                     *
                           *
Helena Hospital Association, doing                           *
business as Helena Regional Medical                          *
    Appeal from the United States
Center; Steve Reeder, Administrator,                         *
    District Court for the
as Agent on behalf of HRMC; Gerald                           *
    Eastern District of Arkansas
Hicks, Director of Personnel, as                             *
Agent on behalf of HRMC; Ron *                     [UNPUBLISHED]
Vinson, Administrator of the *
Radiologist Department, as Agent on                          *
behalf of HRMC and other Agents on                           *
behalf of HRMC,            *
                           *
         Appellees.        *
                      ___________

                                 Submitted:         December 15,
1997
                                           Filed:       February
11, 1998
                         ___________

Before McMILLIAN,    BEAM,    and   MORRIS    SHEPPARD    ARNOLD,
Circuit Judges.
                         ___________

McMILLIAN, Circuit Judge.
    Mamie Mullins appeals pro se from the final judgment
entered in the United States District Court1 for the
Eastern District of Arkansas upon a jury verdict in favor
of her employer, Helena Hospital Association (Hospital),
and several supervisory employees. Mullins brought her
action under Title VII of the Civil Rights Act of 1964,
42 U.S.C. §§ 2000e-2000e-17, and 42 U.S.C. § 1981,
alleging race discrimination in the terms of her
employment and discriminatory discharge. Mullins filed a
timely notice of appeal, Fed. R. App. P. 4(a)(1), and we
have jurisdiction under 28 U.S.C. § 1291. For reversal,
Mullins argues the jury was required to return a verdict
against the Hospital for discriminatory discharge because
Hospital employees offered contradictory testimony as to
who decided to terminate Mullins, the basis for the
decision, and her exact termination date; she also claims
the district court erroneously admitted into evidence a
co-worker&s letter. For the reasons discussed below, we
affirm the judgment of the district court.

    Mullins, who is African-American, was an X-ray
technician at the Hospital. Mullins complained to her
supervisor, defendant Ron Vinson, and the human resources
director, defendant Gerald Hicks, about her employment
conditions, including unequal pay and other treatment she
considered racially discriminatory.    Dissatisfied with
the response she received, in 1995 Mullins filed a
written grievance with the Hospital administrator,
defendant Steven Reeder.      To the grievance, Mullins
attached a page from the personnel record of each of


      1
       The Honorable Elsijane Trimble Roy, United States District Judge for the
Eastern District of Arkansas.
                                      -2-
three white employees; each page included the employee&s
Social Security number and salary history.

     After receiving Mullins&s written grievance, Reeder
asked Hicks to investigate why Mullins possessed the
employee personnel records. Hicks contacted Vinson, who
discovered that copies of the personnel records were
missing from his files.     Mullins told Hicks that co-
worker Susan Winston had given her the personnel records.
In a




                           -3-
subsequent meeting, Vinson told Mullins he had talked with
Winston and she denied giving the personnel records to
Mullins, whereupon Mullins left the hospital, stating she
needed a lawyer.

    Mullins was suspended the next day, and Vinson and
Hicks subsequently recommended that Mullins be terminated
based on her possession of the personnel records, together
with “other problems” she had during her employment.
Reeder decided to discharge Mullins. Mullins&s termination
notice and final evaluation form states she was discharged
for taking   personnel records from the manager&s office
without permission.

    Susan Winston did not testify at trial. Before trial,
the district court denied Mullins&s motion in limine to
exclude a letter written by Winston, without prejudice to
Mullins renewing her objection at trial. During trial,
Hicks testified without objection that the letter stated
“I, Susan Scott Winston, did not give Mamie Mullins any
personnel files or copies of any files. I had no personal
involvement with Mamie during my two years of employment
at [the Hospital].”      Hicks added that the letter was
“used as part of the investigation” he conducted, and that
based on this letter and other evidence he recommended
Mullins be terminated. Defendants offered the letter into
evidence, and Mullins&s counsel objected on the basis of
hearsay and prejudice, noting the letter indicated it was
faxed three days after Mullins&s termination notice date.
Based on Hicks&s testimony, the district court admitted the
letter, ruling that Mullins could argue to the jury that
the Hospital did not actually rely on it in terminating
Mullins.

                            -4-
    This court will reverse the jury&s verdict only if all
of the evidence viewed in the light most favorable to the
Hospital “points one way and is susceptible of no
reasonable inferences sustaining” the Hospital&s position.
See Stanton v. Arkansas Valley Elec. Coop. Corp., 49 F.3d
1317, 1319 (8th Cir. 1995) (quoted cases and internal
quotations omitted). Applying this deferential standard,
we find the evidence sufficiently




                           -5-
supported the jury&s verdict.     The Hospital presented
evidence--including   witness   testimony   and   Mullins&s
termination notice--that the Hospital terminated Mullins
for taking personnel records.      Any minor evidentiary
discrepancies Mullins identifies did not require the jury
to find her discharge was racially motivated. See Texas
Dep&t of Community Affairs v. Burdine, 450 U.S. 248, 253
(1981) (“ultimate burden of persuading the trier of fact
that the defendant intentionally discriminated against the
plaintiff remains at all times with the plaintiff”).

    We hold the district court did not abuse its
discretion in admitting the Winston letter. See Wolff v.
Brown, 128 F.3d 682, 685 (8th Cir.1997) (standard of
review). In an employment discrimination case, internal
documents upon which the employer relies for an employment
decision are not hearsay--statements offered to prove the
truth of the matters asserted-- but are relevant and
admissible because they may help explain the employer's
actions. See id.; see also Fed. R. Evid. 801(c). Hicks
explained the Hospital&s decision-making process and
testified unequivocally that he relied upon the Winston
letter     in   recommending     Mullins&s   termination.
Furthermore, even if we assume the letter was erroneously
admitted, Hicks read it to the jury without objection
before it was offered into evidence, and therefore its
admission would not support reversal. Cf. Boone v. Moore,
980 F.2d 539, 542 (8th Cir.1992) (where at trial expert
read audiologist&s report to the jury in open court without
objection, report itself was cumulative evidence, and
error in its admission as substantive evidence over
hearsay objection was harmless).



                            -6-
    Accordingly, we affirm the judgment of the district
court.

    A true copy.

          Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -7-